Citation Nr: 1203500	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred from April 21, 2008 to April 22, 2008 at Wyoming County Community Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to March 2001, from January 2005 to June 2006, and from June 2006 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Albany, New York.  Jurisdiction of the case was subsequently transferred to the VAMC in Canandaigua, New York.

In October 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the medical reimbursement file.


FINDINGS OF FACT

1.  From April 21, 2008 to April 22, 2008, the Veteran received treatment from private medical treatment providers at Wyoming County Community Hospital for a disability, which was nonservice-connected at that time.

2.  On August 15, 2008, the Albany VAMC issued correspondence to the Veteran requesting copies of pertinent medical records and a statement signed by him in support of the claim for unauthorized medical expenses reimbursement. 

3.  On August 15, 2008, the Canandaigua VAMC issued correspondence to the Wyoming County Community Hospital requesting copies of pertinent medical records in support of the claim for unauthorized medical expenses reimbursement.

4.  Neither the above information nor a request for additional time to submit that information was received within 30 days of the August 15, 2008 correspondence. 

5.  On September 16, 2008, and again on September 18, 2008, the Albany VAMC issued correspondence to the Veteran and his private medical treatment provider indicating that his medical reimbursement claim concerning treatment received from April 21, 2008 to April 22, 2008 was considered abandoned.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Wyoming County Community Hospital from April 21, 2008 to April 22, 2008 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1004(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C.A. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for payment or reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2011).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2011).

The August 2008 and September 2008 letters advised the Veteran of the criteria necessary to substantiate the claim, and notified the Veteran of his appellate rights.  They further explained to the Veteran the basis for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  The pertinent facts are not in dispute, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

Generally, the treatment of a Veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. §17.52 (2011).  There is no allegation, nor does the evidence show, that VA contracted with Wyoming County Community Hospital for any of the medical treatment expenses at issue in this appeal.  

In addition, payment or reimbursement for emergency services involving service-connected conditions in non-VA facilities may be authorized in some circumstances under 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2011).  On April 21, 2008, the Veteran received treatment for supraventricular tachycardia, a condition which he was not service-connected for at that time.

As the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses under 38 U.S.C.A. § 1728 (West 2002 & Supp. 2011), the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000 - 17.1008. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  To obtain payment under this set of criteria, the Veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that he was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date he finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 38 C.F.R. § 17.1004(d) (2011). 

Additionally, VA regulations direct that, if a VA decision maker finds that additional information is needed to make a determination regarding a medical reimbursement claim, such official must contact the claimant in writing and request that additional information. 38 C.F.R. § 17.1004(e) (2011).  The additional information must be submitted to the decision maker within 30 days of receipt of the written correspondence or the claim will be considered abandoned.  An exception to this policy may only be made if, within the 30-day time period, the claimant applies in writing for an extension to submit the requested information.  In this instance, the deadline for submission of the information may be extended as reasonably necessary for the requested information to be obtained. Id. 

On August 15, 2008, both the Albany VAMC and the Canandaigua VAMC issued correspondence to the Veteran and the Wyoming County Community Hospital requesting copies of pertinent medical records and a statement signed by the Veteran in support of the claim for unauthorized medical expenses reimbursement. 

Neither the above information, nor a request for additional time to submit that information, was received within 30 days of the August 15, 2008 correspondence. 

On September 16, 2008, and again on September 18, 2008, the Albany VAMC issued correspondence to the Veteran and his private medical treatment provider indicating that his medical reimbursement claim concerning treatment received from April 21, 2008 to April 22, 2008 was considered abandoned.

Under these circumstances, the threshold question is whether the Veteran or his medical treatment provider submitted a timely response to the VAMC's August 15, 2008, request for additional evidence in support of the claim.  38 C.F.R. § 17.1004(e).  Specifically, the VAMC requested pertinent medical records and a statement signed by the Veteran in support of the claim for unauthorized medical expenses reimbursement.

The requested information was not submitted within 30 days of receipt of the VAMC's correspondence.  Nor was any written request for additional time to submit that information received within the 30-day time period.  Thereafter, in correspondence dated in September 2008, the VAMC informed the Veteran and his private medical provider that his medical reimbursement claim had been considered abandoned.

The Board recognizes that in an October 2009 letter, the first correspondence of any kind received after the August 15, 2008 letters, a representative from the Wyoming County Community Hospital asserted that no records had been requested by the VAMC.  However, a copies of the August 15, 2008 letter to the Wyoming County Community Hospital is of record.  

Similarly, at his hearing in October 2010, the Veteran questioned whether certain VA correspondence was sent to him at the correct address.   

Initially, the Board observes that there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  The law presumes the regularity of the 

administrative process.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Furthermore, clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).

The United States Court of Appeals for Veterans Claims has expressly held that the presumption of regularity applies to procedures at the Board and the VA regional offices.  See Ashley, supra; Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Similarly, the Board believes that this presumption also applies to administrative actions undertaken by personnel at a VAMC in the regular and proper discharge their official duties.

The Board does not question the sincerity of the Veteran or the representative from Wyoming County Community Hospital's belief that records of the Veteran's treatment were not requested by the VAMC.  However, the Court has held that a statement by a Veteran or a representative, standing alone, is generally insufficient to rebut the presumption of regularity.  Mindenhall, supra.  In this case, copies of the pertinent documents are of record.  51
There is no indication that the VA correspondence was returned as undeliverable based on an incorrect address.  The burden is on the appellant to keep VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the Board finds that, even affording the Veteran every reasonable benefit of the doubt, there is insufficient evidence to show that he complied with the August 15, 2008 request for additional evidence in support of the claim.  Accordingly, the claim for reimbursement of unauthorized medical expenses for services performed from April 21, 2008 to April 22, 2008 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








ORDER

Entitlement to payment or reimbursement of private medical expenses incurred from April 21, 2008 to April 22, 2008 at Wyoming County Community Hospital is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


